127 S. Ct. 826 (2006)
549 U.S. 1093
Cecilio MENDOZA-TORRES, petitioner,
v.
UNITED STATES.
Carlos Andres Sauzo-Izaguirre, petitioner,
v.
United States;
Timoteo Ramirez-Maldonado, petitioner,
v.
United States;
Juan Manuel Alejo-Agramon, petitioner,
v.
United States;
Manuel Eguia-Hernandez, petitioner,
v.
United States;
Juan Eliseo Armendariz-Chavez, petitioner,
v.
United States;
Arturo Palencia-Contreras, aka Joaquin Gonzalez-Hernandez, petitioner,
v.
United States;
Ramon Arturo Colatos-Rivas, aka Ramon Rivas Colatos-Rivas, aka Ramon Rivas, petitioner,
v.
United States;
Miguel Angel Vences, petitioner,
v.
United States;
Juan Guardado-Ortega, aka Jorge Guardado-Ortega, petitioner,
v.
United States; and
Gabriel Loredo-Pecina, petitioner,
v.
United States.
No. 05-7496.
Supreme Court of United States.
December 11, 2006.
Motion of petitioner for leave to proceed in forma pauperis and petition for writ of certiorari granted. Judgments vacated, and case remanded to the United States Court of Appeals for the Fifth Circuit for further consideration in light of Lopez v. Gonzales, 549 U.S. 47, 127 S. Ct. 625, 166 L. Ed. 2d 462 (2006).